DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1:  Fig. 3 (Claims 1-10 and 14-16)
Species 2:  Fig.  7B (Claims 1 and 10-16)

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  Specifically, Species 1 is directed to a shaking correction unit, and Species 2 is directed to glue recesses.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 10, and 14-16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Floyd Canfield on 9/17/2021 a provisional election was made with traverse to prosecute the invention of Species 2, claims 1 and 10-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62,505,420, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, provisional application no. 62/505,420 makes no mention of the sizes of the lenses, glue recesses, the holder, the housing, the rectangular structure, the overlapping, or the trimming portion as claimed in claims 1 and 10-16.  Therefore there is no support in the provisional application for these claims and these claims are not entitled to the benefit of the filing date of the provisional application. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,887,498 B2 in view of Yoon et al. (US 2018/0109660 A1) hereinafter referenced as Yoon. 
Regarding claim 1, claim 1 of ‘498 teaches all the limitations of instant claim 1 except the housing.  Specifically, the optical member which comprises a first and second optical lens receives light reflected by a reflecting assembly along an optical axis.  However, the examiner maintains that it was well known in the art to provide this, as taught by Yoon. 
In a similar field of endeavor, Yoon discloses An optical mechanism (fig. 2), comprising:
a housing (270, 245, 246), having a lower cover (245, 246) and a top cover (270), wherein the holder (220) is accommodated in the housing (figs. 19-20).


Regarding claim 10, claim 1 of ‘498 and Yoon, the combination, discloses everything claimed as applied above (see claim 1), in addition, claim 1 of ‘498 teaches all the limitations of instant claim 10.

 Claim 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,887,498 B2 in view of Yoon et al. (US 2018/0109660 A1) hereinafter referenced as Yoon. 
Regarding claim 11, claim 1 of ‘498 and Yoon, the combination, discloses everything claimed as applied above (see claim 10), in addition, claim 2 of ‘498 teaches all the limitations of claim 11.
 
Claim 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,887,498 B2 in view of Yoon et al. (US 2018/0109660 A1) hereinafter referenced as Yoon. 
.

Claim 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,887,498 B2 in view of Yoon et al. (US 2018/0109660 A1) hereinafter referenced as Yoon. 
Regarding claim 13, claim 2 of ‘498 and Yoon, the combination, discloses everything claimed as applied above (see claim 11), in addition, claim 4 of ‘498 teaches all the limitations of claim 13.

Claim 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,887,498 B2 in view of Yoon et al. (US 2018/0109660 A1) hereinafter referenced as Yoon. 
Regarding claim 14, claim 1 of ‘498 and Yoon, the combination, discloses everything claimed as applied above (see claim 10), in addition, claim 5 of ‘498 teaches all the limitations of claim 14.

Claim 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,887,498 B2 in view of Yoon et al. (US 2018/0109660 A1) hereinafter referenced as Yoon. 
.	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, it recites a trimming portion.  It is unclear what this is meant to refer to.  The specification is silent with respect to a “trimming portion” and there does not seem to be anything in the specification that could correspond to a “trimming portion” since no “trimming” is ever mentioned.  If Applicant believes that this feature is disclosed in the specification, the term “trimming” seems to be misused here.  For example the verb “trim” is defined at Dictionary.com as “to put into a neat or orderly condition by clipping, paring, pruning, etc” or “to remove (something superfluous or 
In addition, the claim states that “the trimming portion and the second optical lens are overlapped as observed from a direction perpendicular to the optical axis, and the trimming portion and the second optical lens are not overlapped as observed from the direction.
First, the term “the direction” in the last line of claim 16, has no antecedent basis.  Specifically, it is unclear if “the direction” refers to “the first direction”, “the second direction”, or “the direction perpendicular to the optical axis”.  It is assumed that “the direction” refers to “the direction perpendicular to the optical axis” in claim 16.
Second, two back-to-back elements of the claim recite contrasting limitations.  Specifically, the claim states that the trimming portion and the second optical lens are overlapped as observed from the direction and then subsequently states that the trimming portion and the second optical lens are not overlapped as observed from the direction.  Both of these statements cannot be true.  Therefore, it is unclear what the scope of this claim actually is.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2018/0109660 A1) hereinafter referenced as Yoon in view of Shabtay et al. (US 2019/0369369 A1) hereinafter referenced as Shabtay.

Regarding claim 1, Yoon discloses An optical mechanism (fig. 2), comprising:
an optical member (210)…
a reflecting element (100; fig. 2), wherein light propagates into the optical mechanism in a first direction (Y direction) and is reflected by the reflecting element to propagate through the first and second optical lenses in a second direction (Z direction) (fig. 2; [0116]);
a holder (barrel 210), supporting the…optical lenses, wherein the…lenses define an optical axis parallel to the second direction;
a housing (270, 245, 246), having a lower cover (245, 246) and a top cover (270), wherein the holder (220) is accommodated in the housing (figs. 19-20).
However, Yoon, fails to explicitly disclose the optical member comprises two optical lenses the lens closer to the light-entering side of the optical member being larger than the other lens.  However, the examiner maintains that it was well known in the art to provide this, as taught by Shabtay. 
In a similar field of endeavor, Shabtay discloses an optical member (1700; figs. 17A-17D), comprising a first optical lens (L1) and a second optical lens (L4);
a reflecting element (101; fig. 1), wherein light propagates into the optical mechanism in a first direction (105; fig. 1A) and is reflected by the reflecting element to propagate through the first and second optical lenses in a second direction (106; fig. 1A);
a holder (barrel 1720) wherein the first and second optical lenses define an optical axis (103; fig. 17B) parallel to the second direction…
wherein the first optical lens is closer to a light-entering end of the optical member than the second optical lens ([0322]), and the first optical lens is larger than the second optical lens (fig. 17; [0320]).
Yoon teaches a folded camera module with an optical member.  Shabtay teaches a folded camera module with an optical member having two lenses wherein the lens closer to the light-entering side is larger than the other lens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed lens configuration of the optical member of Yoon with the lens configuration of Shabtay to achieve the predictable result of focusing light from an object onto an image sensor as disclosed in Shabtay.

Regarding claim 10, Yoon and Shabtay, the combination, discloses everything claimed as applied above (see claim 1), in addition, Shabtay discloses, wherein the holder (1720) comprises a surface (1722; fig. 17A) facing the light-entering end and the first optical lens (L1; figs. 17A-17C). 
Yoon teaches a folded camera module with an optical member.  Shabtay teaches a folded camera module with an optical member having two lenses wherein the lens closer to the light-entering side is larger than the other lens.  Therefore, it would have 

Regarding claim 14, Yoon and Shabtay, the combination, discloses everything claimed as applied above (see claim 10), in addition, Shabtay discloses, wherein the surface has a straight edge (Top of barrel 1720 is straight) and a curved edge (Lateral side of barrel 1720 is curved) as observed from the optical axis (fig. 17A), and the straight edge and the curved edge are connected to each other and surround the optical axis (fig. 17A).
Yoon teaches a folded camera module with an optical member.  Shabtay teaches a folded camera module with an optical member having two lenses wherein the lens closer to the light-entering side is larger than the other lens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed lens configuration of the optical member of Yoon with the lens configuration of Shabtay to achieve the predictable result of focusing light from an object onto an image sensor as disclosed in Shabtay.

Regarding claim 15, Yoon and Shabtay, the combination, discloses everything claimed as applied above (see claim 10), in addition, Shabtay discloses, wherein the first optical lens (L1), the lens holder (1720), and the surface of the holder (1722) are overlapped as observed from the optical axis (figs. 17B-17D). 




Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Shabtay further in view of Hubert et al. (US 2018/0364441 A1) hereinafter referenced as Hubert.

Regarding claim 11, Yoon and Shabtay, the combination, discloses everything claimed as applied above (see claim 10), in addition Yoon discloses the optical mechanism (fig. 2) substantially has a rectangular structure as observed from the optical axis of the optical member (fig. 2), wherein the rectangular structure has a long side and a short side (fig. 2), the length of the long side is greater than the length of the short side (fig. 2).
However, Yoon, fails to explicitly disclose the glue between the lens and holder.  However, the examiner maintains that it was well known in the art to provide this, as taught by Shabtay. 
In a similar field of endeavor, Shabtay discloses, wherein the holder (1720) further comprises a glue [portion] (1722; fig. 17A), formed on the holder and adjacent to the light-entering end ([0324])…the glue [portion] is merely disposed between the [one] side of the [holder] and the optical member (L1, L2). 
Yoon teaches a rectangular optical mechanism having a lens barrel carrying an optical system.  Shabtay teaches a lens barrel carrying an optical system wherein the optical system is glued to the lens barrel at a surface of the light-entering end of the 
However, Yoon and Shabtay, the combination, fails to explicitly disclose the glue portion is a glue recess.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hubert. 
In a similar field of endeavor, Hubert discloses a glue recess (112).
The combination teaches fixing the lens to a lens barrel using glue provided on a light-entering surface of the lens barrel.  Hubert teaches providing a glue recess where glue is to be used to fix two components in an optical axis direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing a recess where the glue is applied to achieve the predictable result of improving the bond between the two components as disclosed in Hubert ([0003]).  As the recesses are provided on every side of the component to which the lens is attached, they would be provided between the short side and the lens as claimed when combined with Yoon.

	
Regarding claim 12, Yoon, Shabtay, and Hubert, the combination, discloses everything claimed as applied above (see claim 11), in addition, Hubert discloses, wherein the holder (106) further comprises a plurality of glue recesses (112), disposed on opposite sides of the optical member (fig. 1; grooves are provided on all sides). 
The combination teaches fixing the lens to a lens barrel using glue provided on a light-entering surface of the lens barrel.  Hubert teaches providing a glue recess where glue is to be used to fix two components in an optical axis direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing a recess where the glue is applied to achieve the predictable result of improving the bond between the two components as disclosed in Hubert ([0003]). 

Regarding claim 13, Yoon, Shabtay, and Hubert, the combination, discloses everything claimed as applied above (see claim 11), in addition, Hubert discloses, wherein the holder (106) further comprises another recess (112), disposed on the holder and adjacent to a light-emitting end of the optical member (fig. 1; grooves are provided on all sides). 
The combination teaches fixing the lens to a lens barrel using glue provided on a light-entering surface of the lens barrel.  Hubert teaches providing a glue recess where glue is to be used to fix two components in an optical axis direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of providing a recess where the glue is applied to achieve the predictable result of improving the bond between the two components as disclosed in Hubert ([0003]). 

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579.  The examiner can normally be reached on Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                             9/20/2021